Exhibit 10.16



ALPHA NATURAL RESOURCES, INC.
AMENDED AND RESTATED ANNUAL INCENTIVE BONUS PLAN




1.    Purpose of the Plan


The purpose of the Alpha Natural Resources, Inc. Annual Incentive Bonus Plan
(the “Plan”) is to advance the interests of the Company and its stockholders by
providing incentives to key employees with significant responsibility for
achieving performance goals critical to the success and growth of the Company.
The Plan is designed to: (i) promote the attainment of the Company’s significant
business objectives; (ii) encourage and reward management teamwork across the
entire Company; and (iii) assist in the attraction and retention of employees
vital to the Company’s long-term success.


2.    Definitions


For the purpose of the Plan, the following definitions shall apply:


(a)    "Alpha" means Alpha Natural Resources, Inc. (or any successor thereto).


(b)    “Board” means the Board of Directors of Alpha.


(c)    “Cause” means “Employer Cause” as set forth in any employment agreement
between the Participant and the Company or, in the absence of such an agreement,
“Cause” as defined by the Company’s plans applicable to the Participant or
employment policies in effect at the time of the Participant’s Separation from
Service and/or a violation of the Company’s Code of Business Ethics.


(d)    "Change of Control" means (A) any merger, consolidation or business
combination in which the shareholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (B) the sale of all
or substantially all of the Company's assets in a single transaction or a series
of related transactions, (C) the acquisition of beneficial ownership or control
of (including, without limitation, power to vote) a majority of the outstanding
common stock of Alpha by any person or entity (including a "group" as defined by
or under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
(D) the shareholders of Alpha approve any plan for the dissolution or
liquidation of Alpha, or (E) a contested election of directors, as a result of
which or in connection with which the persons who were directors of Alpha before
such election or their nominees cease to constitute a majority of the Board.


(e)    “Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.




--------------------------------------------------------------------------------


(f)    “Committee” means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan, in
each case which shall be comprised solely of two or more “outside directors” (as
defined under Section 162(m) of the Code and the regulations promulgated
thereunder); provided, however, that with respect to Participants who the
Company has determined not to be subject to Section 162(m) of the Code, to the
extent permitted by the Committee’s charter, the powers and authority of the
Committee under the Plan are hereby delegated to the Company’s Chief Executive
Officer and, in connection therewith, all references to the Committee in this
Plan shall be deemed references to the Company’s Chief Executive Officer as it
relates to those aspects of the Plan that have been so delegated.


(g)    “Company” means Alpha and any subsidiary entity or affiliate thereof,
including subsidiaries or affiliates which become such after adoption of the
Plan.


(h)    “Forfeit,” “Forfeiture,” “Forfeited” means the loss by a Participant of
any and all rights to an award granted under the Plan, including the loss to any
payment of compensation by the Company under the Plan or any award granted
thereunder.    


(i)    “Participant” means any person: (1) who satisfies the eligibility
requirements set forth in Section 4; (2) to whom an award has been made by the
Committee; and (3) whose award remains outstanding under the Plan.


(j)    “Performance Goal” means, in relation to any Performance Period, the
level of performance that must be achieved with respect to a Performance
Measure.


(k)    “Performance Measures” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, and subject
to such modifications or variations as specified by the Committee, applied to
either the Company as a whole or to a business unit or subsidiary entity
thereof, either individually, alternatively or in any combination, and measured
over a period of time including any portion of a year, annually or cumulatively
over a period of years, on an absolute basis or relative to a pre-established
target, to previous years' results or to a designated comparison group, in each
case as specified by the Committee: cash flow; cash flow from operations;
earnings (including, but not limited to, earnings before interest, taxes,
depreciation, and amortization or some variation thereof); earnings per share,
diluted or basic; earnings per share from continuing operations; net asset
turnover; inventory turnover; capital expenditures; debt; debt reduction;
working capital; return on investment; return on sales; net or gross sales;
market share; economic value added; cost of capital; change in assets; expense
reduction levels; productivity; delivery performance; safety record and/or
performance; environmental record and/or performance; stock price; return on
equity; total or relative increases to shareholder return; return on invested
capital; return on assets or net assets; revenue; income or net income;
operating income or


--------------------------------------------------------------------------------


net operating income; operating profit or net operating profit; gross margin,
operating margin or profit margin; and completion of acquisitions, business
expansion, product diversification, new or expanded market penetration and other
non-financial operating and management performance objectives.


To the extent consistent with Section 162(m) of the Code and the regulations
promulgated thereunder, the Committee may determine that certain adjustments
shall apply, in whole or in part, in such manner as specified by the Committee,
to exclude or include the effect of specified events that occur during a
Performance Period, including the following: the impairment of tangible or
intangible assets; asset write-downs; litigation or claim judgments or
settlements; acquisitions or divestitures; gains or losses on the sale of
assets; foreign exchange gains and/or losses; changes in tax law, accounting
principles or other such laws or provisions affecting reported results; business
combinations, reorganizations and/or restructuring programs, including but not
limited to reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items,
including, but not limited to, such items described in management's discussion
and analysis of financial condition and results of operations or the financial
statements and/or notes thereto appearing in the Company's annual report for the
applicable period.


(l)    “Performance Period” means, in relation to any award, the calendar year
or other fiscal period within a calendar year of less than 12 months for which a
Participant’s performance is being calculated, with each such period
constituting a separate Performance Period.


(m)    “Section 409A” shall mean Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder.


(n)    “Separation from Service” or “Separates from Service” shall mean the
Participant's death, retirement or other termination of employment or service
with the employer (including all persons treated as a single employer under
Sections 414(b) and 414(c)). For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Sections
414(b) and 414(c); provided that the language "at least 50 percent" shall be
used instead of "at least 80 percent" in each place that it appears in Section
1563(a)(1), (2) and (3) and Treas. Reg. Section 1.414(c)-2; provided, further,
where legitimate business reasons exist (within the meaning of Treas. Reg.
Section 1.409A-1(h)(3)), the language "at least 20 percent" shall be used
instead of "at least 80 percent" in each place it appears. Whether a Participant
has experienced a Separation from Service will be determined based on all of the
facts and circumstances in accordance with the guidance issued under Section
409A and, to the extent not inconsistent therewith, the terms of the Plan.


(o)    “Retirement” shall mean (1) the date a Participant reaches the age of 62
with ten (10) Years of Service, (2) the date the Participant reaches the age of
65 or (3) a


--------------------------------------------------------------------------------


combination of age and Years of Service which equals 80 (for example, a
Participant who reaches the age of 50 with thirty (30) Years of Service).


(p)    “Total and Permanent Disability” means: (1) if the Participant is insured
under a long-term disability insurance policy or plan which is paid for by the
Company, the Participant is totally disabled under the terms of that policy or
plan; or (2) if no such policy or plan exists, the Participant shall be
considered to be totally disabled as determined by the Committee.


(q)    “Years of Service” shall mean the aggregate annual periods of continuous
employment or other service with the Company measured from the Participant's
date of hire (or re-hire) and ending on the date the Participant Separates from
Service, including employment or other service with any predecessors to the
Company, and such other entities as approved by the Committee (or its
delegatee(s)). An absence or leave approved by the Company, to the extent
permitted by applicable provisions of the Code, shall not be considered an
interruption of employment or performance of services for any purpose under this
Plan.


3.    Administration of the Plan


(a)    The management of the Plan shall be vested in the Committee; provided,
however, that all acts and authority of the Committee pursuant to this Plan
shall be subject to the provisions of the Committee’s Charter, as amended from
time to time, and such other authority as may be delegated to the Committee by
the Board.


(b)    Subject to the terms of the Plan, the Committee shall, among other
things, have full authority and discretion to determine eligibility for
participation in the Plan, make awards under the Plan, establish the terms and
conditions of such awards (including the Performance Goal(s) and Performance
Measure(s) to be utilized) and determine whether the Performance Goals
applicable to any Performance Measures for any awards have been achieved. The
Committee’s determinations under the Plan need not be uniform among all
Participants, or classes or categories of Participants, and may be applied to
such Participants, or classes or categories of Participants, as the Committee,
in its sole and absolute discretion, considers necessary, appropriate or
desirable. The Committee is authorized to interpret the Plan, to adopt
administrative rules, regulations, and guidelines for the Plan, and may correct
any defect, supply any omission or reconcile any inconsistency or conflict in
the Plan or in any award. All determinations by the Committee shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.


(c)    Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which awards under the Plan
will be structured to conform to the requirements applicable to
performance-based compensation as described in Section 162(m) of the Code, and
to take such action, establish such procedures, and impose such restrictions at
the time such awards are granted as the Committee determines to be necessary or
appropriate to conform to such requirements. Notwithstanding any provision


--------------------------------------------------------------------------------


of the Plan to the contrary, if an award under this Plan is intended to qualify
as performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).


(d)    The benefits provided under the Plan are intended to be excepted from
coverage under Section 409A and the regulations promulgated thereunder and shall
be construed accordingly. Notwithstanding any provision of the Plan to the
contrary, if any benefit provided under this Plan is subject to the provisions
of Section 409A and the regulations issued thereunder (and not excepted
therefrom), the provisions of the Plan shall be administered, interpreted and
construed in a manner necessary to comply with Section 409A and the regulations
issued thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed.)


4.    Participation in the Plan


Officers and key employees of the Company shall be eligible to participate in
the Plan. No employee shall have the right to participate in the Plan, and
participation in the Plan in any one Performance Period does not entitle an
individual to participate in future Performance Periods.


5.    Incentive Compensation Awards


(a)    The Committee may, in its discretion, from time to time make awards to
persons eligible for participation in the Plan pursuant to which the Participant
will earn cash compensation. The amount of a Participant’s award may be based on
a percentage of such Participant’s salary or such other methods as may be
established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved. The maximum amount that may
be awarded and paid under the Plan to a Participant for any calendar year shall
not exceed USD $15,000,000.


(b)    With respect to awards that are intended to be performance-based
compensation under Section 162(m) of the Code, each award shall be conditioned
upon the Company’s achievement of one or more Performance Goal(s) with respect
to the Performance Measure(s) established by the Committee. No later than ninety
(90) days after the beginning of the applicable Performance Period, the
Committee shall establish in writing the Performance Goals, Performance Measures
and the method(s) for computing the amount of compensation which will be payable
under the Plan to each Participant if the Performance Goals established by the
Committee are attained; provided however, that for a Performance Period of less
than one year, the Committee shall take any such actions prior to the lapse of
25% of the Performance Period. In addition to establishing minimum Performance
Goals below which no compensation shall be payable pursuant to an award, the
Committee, in its


--------------------------------------------------------------------------------


discretion, may create a performance schedule under which an amount less than or
more than the target award may be paid so long as the Performance Goals have
been achieved.


(c)    The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by a Participant of a specified annual performance rating, the
continued employment by the Participant and/or the achievement of specified
performance goals by the Company, business unit or Participant. Furthermore and
notwithstanding any provision of this Plan to the contrary, the Committee, in
its sole discretion, may reduce the amount of any award to a Participant if it
concludes that such reduction is necessary or appropriate based upon: (i) an
evaluation of such Participant’s performance; (ii) comparisons with compensation
received by other similarly situated individuals working within the Company’s
industry; (iii) the Company’s financial results and conditions; or (iv) such
other factors or conditions that the Committee deems relevant. Notwithstanding
any provision of this Plan to the contrary, the Committee shall not use its
discretionary authority to increase any award that is intended to be
performance-based compensation under Section 162(m) of the Code.


6.    Payment of Individual Incentive Awards


(a)    After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Goals and any other
material terms have been achieved. Subject to the provisions of the Plan, earned
Awards shall be paid in the first calendar year immediately following the end of
the Performance Period on or before March 15th of such calendar year (“Payment
Date”). For purposes of this provision, and for so long as the Code permits, the
minutes of the Committee meeting in which the certification is made may be
treated as written certification.


(b)    Unless otherwise determined by the Committee or as otherwise provided in
a Company plan applicable to Participant or any agreement between the
Participant and the Company, Participants who have a Separation from Service
prior to the end of the Performance Period of an award for any reason other than
as provided below, shall Forfeit any and all rights to payment under such
award(s) then outstanding under the terms of the Plan and shall not be entitled
to any cash payment for the applicable period. If a Participant Separates from
Service prior to the end of the Performance Period of an award (i) by reason of
death, Retirement or Total and Permanent Disability, the Participant's award
shall be prorated to reflect the period of service during the Performance Period
prior to his/her death, Retirement or Total and Permanent Disability; (ii) on
account of an involuntary Separation from Service by the Company other than for
Cause (A) within the 90-day period immediately preceding a Change of Control, or
(B) on or within the one (1) year period following a Change of Control, the
award will be deemed earned at a target award level; or (iii) on account of an
involuntary Separation from Service by the Company other than for Cause (and
other than an involuntary Separation from Service by the Company in connection
with a Change of Control as described in clause (ii)) which occurs on or after
July 1st of an annual


--------------------------------------------------------------------------------


Performance Period, the Participant's award shall be prorated to reflect the
period of service during the Performance Period prior to his/her Separation from
Service. Except as otherwise provided herein, any payments under the Plan shall
be paid either to the Participant or, as appropriate, the Participant's estate,
subject to the Committee's certification that the applicable Performance Goals
and other material terms have been met. For purposes of this subsection 6(b),
the prorated portion of an award shall be based on the ratio of the number of
complete months the Participant is employed or serves during the Performance
Period to the total number of months in the Performance Period. Any payment to
which a Participant becomes entitled to receive pursuant to the Change of
Control provisions of this subsection 6(b) will be paid to the Participant
contemporaneous with the consummation of the Change of Control or, if later, on
or before the sixtieth (60th) day following the Participant's Separation from
Service (but, in each case, within the short-term deferral exception as
specified in Treas. Reg. § 1.409A-1(b)(4)).


(c)    The Committee shall determine whether, to what extent, and under what
additional circumstances amounts payable with respect to an award under the Plan
shall be deferred either automatically, at the election of the Participant, or
by the Committee. All deferrals under the Alpha Natural Resources, Inc. and
Subsidiaries Deferred Compensation Plan or such other plan of the Company as may
be designated by the Committee shall be made in accordance with terms and
procedures of such plan.


7.    Clawback/ Recoupment


(a)    For awards paid under this Plan, the Committee may, to the extent
permitted by governing law, require reimbursement of any cash compensation paid
to a Participant under the Plan if the Participant is an employee of pay grade
22 or higher at the beginning of the Performance Period where: (i) the payment
was predicated upon the achievement of certain financial results that were
subsequently the subject of a restatement of the Company's financial statements
filed with the Securities and Exchange Commission, which restatement occurs no
more than three years from the date of such payment, where the Committee
reasonably determines that any employee engaged in intentional misconduct that
caused or partially caused the need for the restatement, and a lower payment
would have been made to Participants based upon the restated financial results;
provided, however, that the Committee reserves the discretion to determine that
a Participant shall not be subject to this provision; or (ii) the Participant
engaged in ethical misconduct in violation of the Company's Code of Business
Ethics, which the Committee reasonably determines caused material business or
reputational harm to the Company.


(b)    If the Committee reasonably determines that a payment of cash
compensation made to a Participant under the Plan should be reimbursed under
subsections (a)(i) or (a)(ii), then the following shall apply: (i) in the event
reimbursement is required under subsection (a)(i), the Participant shall be
required to reimburse the Company in an amount equal to the dollar value of the
cash compensation received by the Participant in excess of what the Participant
would have received on such date had the payment been based upon such restated
financial results; or (ii) in the event reimbursement is required under
subsection


--------------------------------------------------------------------------------


(a)(ii), the Participant shall be required to reimburse the Company in an amount
the Committee reasonably determines to be appropriate, which could equal up to
the full amount of the cash compensation paid to the Participant under the Plan
during such three-year period. Notwithstanding the foregoing, the Company shall
not be required to make any additional payment in the event that the restated
financial results would have resulted in a greater payment to the Participant.


(c)    In the event the Participant is obligated to reimburse the Company for
any cash compensation received under the Plan pursuant to subsections (b)(i) or
(b)(ii), the Company may, at its sole election: (i) require the Participant to
pay the amount in a lump sum within 30 days of such determination; (ii) deduct
the amount from any other compensation owed to the Participant (as a condition
to receiving additional awards under the Plan), and the Participant by accepting
participation in the Plan agrees to permit the deduction provided for by this
subparagraph); or (iii) a combination of subsections (c)(i) and (c)(ii).


(d)    By participating in the Plan, the Participant agrees that timely payment
to the Company as set forth in this Section 7 is reasonable and necessary, and
that timely payment to the Company as set forth in this Section 7 is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company. The Participant further acknowledges and
agrees that a Participant's award(s) shall be cancelled and Forfeited without
payment by the Company if the Committee reasonably determines that a Participant
has engaged in the conduct specified under subsections (a)(i) and (a)(ii).


(e)    Notwithstanding any other provisions of this Plan, any award granted
hereunder which is or becomes subject to recovery under any Company policy
adopted hereafter and required by law, regulation or stock exchange listing
requirement, shall be subject to such deductions, recoupment, and clawback as
may be required to be made pursuant to such Company policy (the “Clawback
Requirement”). In the event awards granted under this Plan become subject to
such Clawback Requirement, then the awards shall be subject to such Clawback
Requirement, and subsection 7(a)(i) of this Plan shall no longer apply to awards
granted hereunder.


8.    Amendment or Termination of the Plan


While the Company intends that the Plan shall continue in force from year to
year, the Committee reserves the right to amend, modify or terminate the Plan,
at any time; provided, however, that no such modification, amendment or
termination shall, without the consent of the Participant, materially adversely
affect the rights of such Participant to any payment that has been determined by
the Committee to be due and owing to the Participant under the Plan but not yet
paid. Any and all actions permitted under this Section 8 may be authorized and
performed by the Committee in its sole and absolute discretion.


Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or


--------------------------------------------------------------------------------


terminate any or all of the provisions of this Plan to the extent necessary to
conform the provisions of the Plan with Section 409A or Section 162(m) of the
Code, the regulations promulgated thereunder or an exception thereto regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Committee or Board
(or any member thereof), or the Company (or its employees, officers, directors
or affiliates) have any liability to any Participant (or any other person) due
to the failure of the Plan to satisfy the requirements of Section 409A or any
other applicable law.


9.    Rights Not Transferable


A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.


10.    Funding/Payment


The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. If any earned award
is not paid by the Payment Date due to administrative impracticality, such
earned award will be paid, without earnings, as soon as administratively
practicable thereafter.


11.    Withholdings


The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.


12.    No Employment or Service Rights


Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment or service with the Company (or any of its
affiliates) nor shall the Plan interfere in any way with the right of the
Company (or any of its affiliates) to at any time reassign the Participant to a
different job, change the compensation of the Participant or terminate the
Participant’s employment or service for any reason.




--------------------------------------------------------------------------------


13.    Other Compensation Plans


Nothing contained in this Plan shall prevent the Corporation from adopting other
or additional compensation arrangements for employees of the Corporation,
including arrangements that are not intended to comply with Section 162(m) of
the Code.


14.    Governing Law


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of law provisions.


15.    Effective Date


The Plan, as amended and restated, was approved by stockholders on May 22, 2013,
and further amended on January 23, 2014.
